Labauve, J.
The plaintiffs claim of the defendant $95á 57, as damages sustained by them, and caused by the wrongful and illegal acts of the deceased Robert Chew, herein represented by Mrs. Louisa Chew, as executrix, in certain proceedings.
They aver that, by the said wrongful and illegal acts of the said Robert Chew, deceased, and Mrs. Louisa Chew, his executrix and heir, they have suffered large damages for false imprisonment and injuries inflicted by defendants and their agents; and that, in order to avoid imprisonment, as before stated, by Major-General Butler, and in order to recover their property illegally withheld from them, as above stated, by the said Mrs. Louisa Chew, executrix, and to establish their rights in and to the same, they have been compelled to employ counsel both in New Orleans and New York, and to pay them for their services ; that they paid Rozier $150, Harrington & Grieff $51 50, Durant & Horner $750; total, $951 50. That said fees were actually paid by petitioners, and were expenses caused by the wrongful acts of the said Robert and Mrs. Louisa Chew, as stated above.
It being shown that the defendant resided permanently out of the State, and the plaintiffs taking the prescribed oath, and giving bond, as required in such cases, a writ of attachment issued.
A rule was taken upon the x>laintiffs to show cause why the attachment herein granted should not be set aside, and the property released, on the grounds :
That the affidavit and bond are not sufficient to warrant the issuance of *631the writ, and that the case is one of alleged damages, in which the writ of attachment is not warranted in law.
The Court made the rule absolute, and the plaintiffs appealed.
We are of opinion that our learned brother below decided correctly. This is essentially an action in damages, alleged to have been sustained by the plaintiffs, and caused by the wrongful acts of the other party, and the writ of attachment improperly issued. Grimer v. Prendergast, 3 An. 376. Prewit v. Carmicael, 2 An. 943. 12 An. 110.
It is therefore ordered and decreed, that the judgment appealed from be affirmed, with costs.